internal_revenue_service number release date index number ---------------------- ---------------------------- ---------------------------- --------------------------------------- ------------------------ - department of the treasury washington dc person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec - plr-140995-03 date date taxpayer ---------------------------- subsidiary ---------------- date a ----------------------- date b --------------------- dear ---------------- this letter is in response to a request for a ruling submitted on behalf of the taxpayer the request asks for a determination concerning whether a swap of compensatory warrants for compensatory options in a merger is taxable under sec_83 of the internal_revenue_code in the taxpayer and subsidiary entered into a merger agreement whereby taxpayer acquired a controlling_interest in subsidiary as part of this agreement shareholders of subsidiary could either exchange their stock in subsidiary for securities in taxpayer or retain their shares in subsidiary and receive warrants to acquire stock in subsidiary also under the agreement holders of non-qualified stock_options that had been granted under subsidiary’s employee stock_option plan were to be granted warrants to acquire subsidiary stock if the option holder was still employed by subsidiary on the date the warrants were issued these subsidiary warrants were issued on date a subject_to a warrant agreement this agreement provided among other things that in the event of a subsequent merger warrant holders were to receive substituted warrants from the acquirer with terms that would be substantially_similar to the original warrants issued by subsidiary at the time they were granted the warrants were not tradable on any exchange however they later became publicly traded on date b subsidiary and the taxpayer entered into a merger agreement under which taxpayer will acquire all of the outstanding subsidiary stock the merger was structured as a reorganization under sec_368 of the code each warrant for the stock in subsidiary will be swapped for warrants for stock of the taxpayer with regard to warrants that were non-compensatory taxpayer intends that this exchange will be tax-free under sec_354 and sec_356 warrants received by employees pursuant to the merger agreement remained non-transferable for days after the date_of_issuance sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction which by their terms will never lapse at the first time the rights of the person having a beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture which ever occurs earlier over the amount if any paid for the property will be included in the gross_income of the person performing the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 provides that sec_83 will not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_1_83-7t of the income_tax regulations provides that if there is granted to an employee or beneficiary thereof in_connection_with_the_performance_of_services an option to which sec_421 does not apply sec_83 shall apply to the grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted options are considered to have a readily_ascertainable_fair_market_value if they are actively_traded on an established market when an option is not actively_traded on an established market it does not have a readily_ascertainable_fair_market_value unless its fair_market_value can otherwise be measured with reasonable accuracy an option is not considered to have a readily_ascertainable_fair_market_value unless the taxpayer can show that all the conditions listed in sec_1_83-7 exist if sec_83 does not apply at the time an option is granted because the option does not have a readily_ascertainable_fair_market_value then sec_83 will not apply until the option is exercised or otherwise_disposed_of even if the fair_market_value of the option becomes readily ascertainable before then if the option is exercised sec_83 and sec_83 apply to the transfer of property pursuant to such exercise if the options are sold or otherwise_disposed_of in an arms length transaction sec_83 and sec_83 apply to the transfer of money or other_property received in the same manner as sec_83 and sec_83 would have applied to the transfer of property pursuant to an exercise of the option sec_1_83-7t a when the subsidiary warrants were granted they did not have a readily ascertainable fair market valued and were thus not subject_to sec_83 of the code at that time according to sec_1_83-7t a when an option at the grant_date is not subject_to sec_83 because it lacks a readily_ascertainable_fair_market_value sec_83 applies when the option is either exercised or sold or disposed of in an arms length transaction the regulations concerning options do not provide a rule to be applied in situations wherein an option that did not have a readily_ascertainable_fair_market_value at grant is exchanged for an option that also lacks such a readily_ascertainable_fair_market_value compare however sec_1_83-1 concerning the subsequent sale forfeiture or other_disposition of non-vested property there in paragraph it is provided that no gain shall be recognized on any sale forfeiture or other_disposition to the extent that any property received in exchange therefore is substantially non-vested instead sec_83 and this section shall apply with respect to such property received as if it were substituted for the property disposed of we see no reason why this same principle should not be applied to the exchange of options that are not subject_to sec_83 on the grant_date accordingly provided that facts are as set out above we rule as follows the taxpayer warrants received by the warrant holders upon the exchange of the subsidiary warrants for the taxpayer warrants will not be subject_to sec_83 on the exchange date sec_83 will apply at the time those taxpayer warrants are exercised or otherwise_disposed_of in an arm’s length transaction except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any item of any transaction or item discussed above this ruling is provided only to the taxpayers who requested it sec_6110 provides that it may not be cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to your authorized representative the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant ____________________________ sincerely robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
